Citation Nr: 1409492	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-48 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for internal hemorrhoids. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.

These issues come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that decision, the RO continued and confirmed a 50 percent rating for the Veteran's PTSD and a noncompensable rating for  his hemorrhoids.   

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD, and a compensable rating for his internal hemorrhoids.  The Veteran's most recent VA PTSD and digestive examination were conducted in December 2009 and November 2009 respectively.  During the hearing, he testified that his disabilities had gotten worse since the previous examinations.  Specifically, the Veteran testified that his original psychiatrist had retired, that he has not gotten along with his current psychiatrist, and that his psychiatric state had declined.  Additionally, the Veteran testified that currently his hemorrhoid condition "comes down" more frequently, and that symptoms of itching, burning and bleeding are also more frequent.

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Accordingly, the Board determines that the appeal must be remanded so that VA examinations may be scheduled to assess the nature and severity of the Veteran's service-connected PTSD and internal hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain any outstanding records of pertinent VA or private treatment and associate any records received with the claims files.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale must be provided for any opinion expressed.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

Following a clinical examination and a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: large or thrombotic internal or external hemorrhoids that are irreducible and with excessive redundant tissue, which evidence frequent recurrences; or any internal or external hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


